MEMORANDUM**
The IJ did not err in rejecting petitioner’s application for asylum and withholding of deportation because substantial evidence supports the IJ’s finding that petitioner did not suffer past persecution, or demonstrate a well-founded fear of future persecution, on account of a protected ground. See 8 U.S.C. §§ 1101(a)(42)(A), 1158(b); Halaim v. INS, 358 F.3d 1128, 1132 (9th Cir.2004); see also INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Nor did the BIA’s decision to streamline petitioner’s case violate due process, Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003), or contravene former 8 C.F.R. § 3.1(a)(7).
Petitioner’s voluntary departure period will begin to run upon the issuance of our mandate. See Elian v. Ashcroft, 370 F.3d 897, 900, 901 (9th Cir.2004) (order denying motion for stay of voluntary departure). The motion for stay of voluntary departure is denied as moot.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.